COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-156-CV
 
  
PAULA 
CRAMER                                                                   APPELLANT
  
V.
  
CHIKAKO 
ONO AND AKIRA ONO                                             
APPELLEES
 
  
----------
 
FROM 
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
May 24, 2004 and July 12, 2004 we notified appellant, in accordance with rule of 
appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 
filing fee was paid. See Tex. R. 
App. P. 42.3(c). Appellant has not paid the $125 filing fee, which is 
required by rule 5 of the rules of appellate procedure to be paid at the time of 
filing the notice of appeal. See Tex. 
R. App. P. 5, see also
Tex. R. App. P. 12.1(b).
        Because 
appellant has failed to comply with rule 5's filing fee requirement and the 
Texas Supreme Court's order of July 21, 1998,2 we 
dismiss the appeal. See Tex. R. 
App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue. See Tex. R. App. P. 42.1(d).
 
 
                                                                  PER 
CURIAM
 
  
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
August 19, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).